Citation Nr: 0102629	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-10 281A	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in the 
April 23, 1998, Board of Veterans' Appeals (Board) decision, 
which denied service connection for jungle rot, ringworm, 
athlete's foot, an ear fungus, and an eye disorder.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The Moving Party had active service from November 1944 to 
June 1946.

In a letter received in June 1998, the Moving Party alleged 
CUE in an April 23, 1998, Board decision.  In July 1998, the 
Board wrote to the Moving Party, advising him of the final 
CUE regulations that had been published in the Federal 
Register on January 13, 1999, and providing copies of the 
referenced regulation.  The Board instructed the Moving Party 
that it would wait sixty days before adjudication the CUE 
claim, and that if the Moving Party wanted to proceed, he 
should review the regulations and provide the Board with the 
appropriate information and arguments, which the Moving Party 
provided to the Board shortly thereafter.



FINDINGS OF FACT

1.  In an April 23, 1998 decision, the Board denied service 
connection  for jungle rot, ringworm, athlete's foot, an ear 
fungus, and an eye disorder.

2.  It has been shown that all available facts, as they were 
known at the time were before the Board at the time of the 
April 23, 1998, decision.

3.  The decision by the Board that service connection was not 
warranted for jungle rot, ringworm, athlete's foot, an ear 
fungus, and an eye disorder was not the result of an improper 
application of any statute or regulation, and was a 
reasonable exercise of rating judgment.



CONCLUSION OF LAW

The April 23, 1998 Board decision, which determined that 
service connection was not warranted for jungle rot, 
ringworm, athlete's foot, an ear fungus, or an eye disorder, 
is not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 
5109A, 7104, 7111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.1400, 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

CUE

Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, 63 Fed. Reg. 31263 
(1998), the Board's new authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  A motion for revision of a 
decision based on CUE must be in writing, and must be signed 
by the Moving Party or that party's representative.  The 
motion must include the name of the veteran; the name of the 
Moving Party if other than the veteran; the applicable VA 
file number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions, which fail to comply with the requirements set forth 
in this paragraph, shall be dismissed without prejudice.  38 
C.F.R. § 20.1404(a).  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as:

[A] very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a).

The record to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).  Examples of situations that are not CUE are:  
(1)  A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2)  The 
Secretary's failure to fulfill the duty to assist.  (3)  
A disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a motion to revise a Board decision due to CUE.  
38 C.F.R. § 20.1411(a).

Factual Background

The Moving Party's service medical records are negative for 
note of jungle rot, ringworm, athlete's foot, or an ear 
fungus.  Records reflect one episode of conjunctivitis in 
March 1946, treated and resolved within several days.  At 
discharge none of the above were noted.  Using the whisper 
voice method, hearing acuity was 15/15 correct bilaterally.  
Uncorrected visual acuity was 20/20 bilaterally.  The ears, 
eyes and skin were clinically evaluated as normal.

The RO first received a claim for VA compensation benefits 
from the Moving Party in 1992, accompanied by an April 1992 
medical statement pertinent to tinnitus.  The Moving Party 
identified no other post-service treatment or evaluation 
records.  In or around January 1993 the Moving Party advised 
VA he had had no treatment since a minor hernia operation in 
February 1992.

Thereafter, the RO received a translation of a summary from 
the Mexican Social Security Institute.  Such document is 
dated in April 1992 and sets out a medical history pertinent 
to the Moving Party and indicates ear problems such as 
bilateral acouasm, since childhood; otorrhea since age 18; 
and vertigo of one month's duration.  No ear fungus was 
mentioned.

In a decision dated in July 1993 the RO denied the claims of 
entitlement to service connection for jungle rot, ringworm, 
eye problems, an ear fungus and athlete's foot.  The Moving 
Party perfected an appeal with respect to those matters.

The claims file includes copies of a medical assessment of 
the Moving Party's hearing acuity and ear problems, which do 
not contain reference to an ear fungus.

In September 1995, the RO confirmed the denial of service 
connection for an ear fungus.  

In September and October 1995, the Moving Party submitted 
argument relevant to the sub-standard living conditions in 
the Philippines with respect to water used for bathing or 
washing clothes, and that such situation was hazardous, 
exposing the Moving Party to tropical bacteria and resulting 
in his claimed skin, ear and eye problems.  He indicated that 
he and other soldiers were painted with a blue solution and 
that drops were placed in their eyes and ears by the 
pharmacist's mate during service.

In or around September 1996, the RO received a lay statement 
pertaining to the conditions of a river in the Philippines in 
1947 and 1948.  That individual attested that there were 
orders in place to keep people from swimming in the river due 
to the presence of raw sewage.  

In a decision dated April 23, 1998, the Board denied service 
connection for an eye disorder, jungle rot, ringworm, an ear 
fungus, and athlete's foot.  The Moving Party did not appeal 
that decision to the Court.


Analysis

The CUE motion, received in June 1998, was signed by the 
Moving Party, who is the veteran, and contained the name of 
the Moving Party, the VA file number, the date of the Board 
decision in April 1998, and the issues being challenged.  
Thus, the CUE motion is properly before the Board.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20-1400-1403.

The Moving Party argues that the Board committed CUE in its 
April 1998 decision by failing to remand his claim for 
further development.  However, as pointed out above, VA 
regulations provide that a lapse in the duty to assist with 
the development of a claim cannot constitute CUE in a Board 
decision.  The Moving Party also asserts that evidence 
submitted subsequent to the Board decision shows that he is 
entitled to the benefits in the April 1998 decision.  
However, a claim of CUE must be based on the record at the 
time of the decision; thus, the citation of the Moving Party, 
through his representative, as to newly submitted evidence, 
is of no assistance in establishing CUE in the April Board 
decision.  See 38 C.F.R. § 20.1403(e)


A claim of CUE is a collateral attack on a prior final RO or 
Board decision.  Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999) citing Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).  As referenced above, and as set forth in 38 C.F.R. §§ 
20.1400, 20.1401(a), a final Board decision is a condition 
precedent to review for CUE under 38 U.S.C.A. § 7111.  A 
final decision is defined by regulation as one which was 
appealable under Chapter 72 of Title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect of the time of the decision.  38 C.F.R. § 
20.1401(a).  By operation of 38 U.S.C.A. §§ 7103(a) and 
7104(a), decisions of the Board are final.  Under 38 U.S.C.A. 
§ 7266 (West 1991 & Supp. 2000), a decision of the Board is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a notice of 
disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
Moving Party, in this case, did not appeal the April 1998 
Board decision to the Court; thus, that decision became 
final.  

Finality, however, may be vitiated in cases of grave 
procedural error.  Hayre at 1334 (where there is a breach of 
the duty to assist in which VA fails to obtain pertinent 
service medical records specifically requested by the 
claimant and fails to provide the claimant with notice 
explaining the deficiency, the claim does not become final 
for purposes of appeal); see Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995); cf. Tetro v. West, 14 Vet. App. 100 (2000) 
(Board's failure to obtain Social Security Administration 
records does not vitiate finality of the decision).  In this 
case, the veteran is contending that the Board should have 
sought additional treatment records.  However, there is no 
claim that the Board failed to obtain service medical records 
or any Federally controlled records and no "grave procedural 
error" is otherwise shown.  See Hayre, Tetro, both supra.

Additionally, the Board's April 1998 decision was premised on 
a finding that the veteran's claims were not well grounded.  
Under the then existing law, there was no duty to assist an 
appellant with the development of a claim unless the claim 
was well grounded.  38 U.S.C.A. § 5107 (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  The veteran has not alleged 
that the Board committed CUE in finding his claims not well 
grounded.  Since there was no duty to assist him with the 
development of his claims, the failure to provide such 
assistance by remanding his claims could not constitute "a 
grave procedural error."

The Board recognizes that there has been a significant change 
in the law since the Board's April 1998 decision.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
VA obligations with respect to the duty to assist).  However, 
the change in the law is applicable only to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case the April 
1998 Board decision was final prior to the date of enactment 
of the new law, and, under 38 U.S.C.A. § 7111, it is the law 
extant at the time of the contested decision that is to be 
used in determining whether CUE exists.  

A review of numerous statements in support of claim reveals, 
in essence, that the Moving Party believes the Board should 
have taken additional action with respect to establishing or 
taking notice of contamination in the river in the 
Philippines during his service period and that the Board 
ought to have given more consideration to the nature of the 
Moving Party's complaints and the underlying circumstances.  
In this matter, there is no allegation from the Moving Party 
that, had additional action such as obtaining documentation 
or conducting evaluation and testing, been undertaken, the 
results would have been such that a wholly different result 
would have been reached by the Board.  As there is no way of 
knowing what additional action would have yielded, it cannot 
be concluded that the findings obtained thereby would have 
been such as to change manifestly the outcome; that is, 
warranting a grant of entitlement to service connection for 
the claimed disabilities.  See Hazan v. Gober, 10 Vet. App. 
511, 522-23 (1997).  To that end, the claim of CUE based on a 
purported failure of the Board to comply with its duty-to-
assist obligation is not properly pleaded.

With respect to how the facts were weighed, disagreement with 
such cannot amount to CUE.  In this case the Board considered 
the absence of service evidence of ear fungus, athlete's 
foot, ringworm or jungle rot, and the absence of evidence of 
in-service eye problems beyond one episode of resolved 
conjunctivas, as well as the absence of post-service evidence 
that the Moving Party has any of those claimed disabilities, 
or that he manifested symptoms of such that were related to 
service.  The Board then applied the extant law governing 
service connection, and, consistent with such, denied the 
Moving Party's claims as it was not that the complained of 
problems existed and were related back to his period of 
service.  See i.e., 38 C.F.R. § 3.303.  The Moving Party has 
not pointed to any error of fact or law that, were it to be 
corrected, would manifestly change the outcome of the Board's 
1998 decision.  Thus, no CUE is found in the April 1998 
decision and the appeal is denied.  38 C.F.R. § 20.1403(d).


ORDER

The Board decision of April 23, 1998, not having been clearly 
and unmistakably erroneous, the appeal is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


